PER CURIAM.
Arthur Tracy appeals the district court’s order dismissing his 42 U.S.C.A. § 1983 (West Supp.2001) complaint for failure to state a claim upon which relief may be granted. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Tracy v. Virginia, No. CA-01-1031-7 (W.D.Va. filed Dec. 26, 2001; entered Dec. 27, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.